Citation Nr: 1522347	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  12-05 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic dermatitis, claimed as chloracne, including due to exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from October 1971 to September 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. A Travel Board hearing was held before the undersigned in February 2015. 


FINDING OF FACT

Following dermatological manifestation during service and then documented again in December 1976 after service discharge, the Veteran has demonstrated a consistent and documented pattern of an eczematous dermatitis persisting to the present time period which may be reasonably deemed the continuation of his              in-service symptomatology.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for dermatitis. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Given the grant of benefits herein, any deficiency in compliance with the VCAA is effectively rendered harmless error.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.                Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. However, continuity of symptomatology is required where the condition noted during service is not shown to be chronic. 38 C.F.R. § 3.303(b). The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) clarified that continuity of symptomatology as a principle to substantiate service connection generally is limited to where involving those diseases denoted as "chronic" under 38 C.F.R. § 3.309(a).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board finds that resolving reasonable doubt in the Veteran's favor service connection can be granted based on a direct causal relationship to active military service. Service treatment records show in July 1973 the Veteran underwent dermatology clinic evaluation for an intermittent rash to the groin and left chest over the previous six months. There were also two documented episodes of dermatological problems related to fungal infections of the feet. 

In-service manifestation shown, there remains the question of a causal connection to the present day, nearly identical dermatological disability. The Board finds instructive and ultimately determinative that after service discharge in late 1974, the condition reappeared in December 1976 as documented by post-service employment medical records, and further, that by subsequent private medical records spanning several decades, and as well as the Veteran's own competent testimony, a rash has been present more or less continuously since separation from service. While the applicable law does not categorically resort to awarding service connection based on continuity of symptomatology for dermatitis (per the Walker v. Shinseki decision), here the pattern of symptoms during and since service is too definitive to warrant anything less than finding the pathology during service to have continued prospectively. While two recent VA medical opinions discount a causal nexus between the present skin disability and service, these opinions were issued prior to receipt of the employer medical records identifying symptoms from 1976 onwards, which is particularly significant when considering that the very reason the VA examiners discounted nexus was the lack of such documentation. 

Accordingly, with application of VA's doctrine of resolving reasonable doubt in the claimant's favor, the criteria for service connection to have been met.  


ORDER

Service connection for chronic dermatitis is granted.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


